Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nakase et al (U.S. 2017/0246304) each that properties of an exosome may differ depending on the cell type that excretes the exosome (paragraph [0071]). Nakase et al teach exosomes secreted into culture medium by CD63-GFP-HeLa cells (paragraph [0143]).  Nakase et al teach that said exosomes were applied to A431 cells in culture for study of the uptake of the exosomes (pp. 13-14 under “Exosome Uptake Test”. Nakase et al do not teach or suggest that exosomes originating from the A431 cells, nor does any other prior art teach or suggest that exosomes originating from A431 cells can be used to inhibit CD47 expression in target tumor cells in vitro.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643